Citation Nr: 1138959	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  03-02 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, claimed as gastroesophageal reflux disease, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities.  

3.  Entitlement to service connection for a cardiovascular disability, claimed as an enlarged heart.  

4.  Entitlement to service connection for an enlarged prostate.  

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.  

6.  Whether new and material evidence has been presented to reopen a service connection claim for a back disability.  

7.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

8.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

9.  Entitlement to a disability rating for hepatitis C in excess of 10 percent prior to December 31, 2007, and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran a disability rating in excess of 10 percent for his hepatitis C.  This matter also arises from an October 2001 rating decision which denied the Veteran increased ratings for his peripheral neuropathy of the bilateral feet, as well as service connection for gastroesophageal reflux disease and depression, both claimed as secondary to service-connected disabilities.  This matter also arises from a July 2003 rating decision which denied the Veteran service connection for residuals of cold injuries to the bilateral feet.  Finally, this matter also arises from a February 2008 rating decision, which denied the Veteran service connection for an enlarged heart, enlarged prostate, and erectile dysfunction, claimed as secondary to a service-connected disability.  The RO also found the Veteran had not submitted new and material evidence sufficient to reopen a service connection claim for a low back disability.  

In a January 2004 rating decision, the Veteran was granted increased ratings, to 10 percent each, for his peripheral neuropathy of the right and left foot.  In a March 2008 rating decision, the Veteran was granted an increased rating, to 20 percent, effective December 31, 2007, for his hepatitis C.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, these increased rating issues remain in appellate status.  


REMAND

According to 1996 VA clinical notes, the Veteran was preparing a Social Security Disability benefits claim at that time.  In a May 2008 statement, the Veteran indicated he was denied Social Security Disability Income (SSDI) benefits.  Review of the claims file does not indicate the records associated with the Veteran's claim for these benefits have been obtained.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  More specifically, VA has an obligation to obtain Social Security Administration (SSA) records associated with a Veteran's claim for SSDI benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As the Veteran's SSDI records have not yet been obtained, remand is required to obtain this potentially relevant evidence.  

Next, the Board notes that in January and February 2011, the Veteran submitted additional VA treatment records dated in 2010, which clearly establish that he continues to receive VA treatment for service-connected and nonservice-connected medical disabilities.  VA treatment records obtained by the RO date to November 2009, nearly two years ago.  As the Veteran has obtained VA medical treatment since that time, updated treatment records must be obtained.  38 U.S.C.A. § 5103A(b).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request all pertinent medical records and other documentation pertaining to any claim for disability benefits by the Veteran.  These records should be associated with the claims file.  Any negative response must be documented in the claims folder.  

2.  Obtain any VA treatment records not already obtained for the period from November 2009 to the present for any facilities at which the Veteran has sought treatment.  If no such records are available, that fact must be noted for the record.  

3.  After undertaking any additional development deemed appropriate, including new VA examinations if warranted, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

